John T. Tomicki, Jr., has submitted his affidavit stating that he intends to resign as an attorney and counselor at law, pursuant to section 691.9 of the rules of this court (22 NYCRR 691.9). Mr. Tomicki was admitted to the Bar by this court on June 19, 1963. His affidavit states that his resignation is voluntarily rendered, without coercion or duress; that he is fully aware of the consequences of his resignation; and that he has been the subject of a preliminary investigation by the Joint Bar Association Grievance Committee for the Ninth Judicial District. It further sets forth, in 23 lettered paragraphs, a description of what he says are some of the charges of professional misconduct alleged against him, the general nature of which is as follows:. Seven instances of conversion of clients’ moneys to his own use in *753amounts ranging from $2,000 to $85,000; issuing 10 checks on accounts with insufficient funds in amounts ranging from $69 to $18,500; obtaining $4,500 from a client upon misrepresentations of facts; receiving an agreed fee of $500 for certain services and thereafter, on four separate occasions, requesting and receiving additional amounts, bringing the total fee paid to $900; misrepresenting his net worth as $163,985 to induce a party to sell a parcel of real property for $350,000; borrowing $2,000 from a client upon his (Mr. Tomicki’s) promissory note, without reasonable expectation that he would be able to repay the loan, and failing to pay the resulting judgment against him in the amount of $2,174; issuing a promissory note to a client in the amount of $8,560, without reasonable expectation that he would be able to pay the note when due; failing to appear for clients in three civil law suits, which resulted in default judgments against his clients; failing to appear in court concerning a charge upon which he was ultimately convicted of operating a motor vehicle without a license, resulting in his arrest upon a warrant; ignoring an order of the Supreme Court, and breaking promises, to deliver all papers pertaining to his clients’ law suit to an attorney who was substituted for him, resulting in his being held in contempt of court; making himself generally unavailable to clients, other attorneys and the grievance committee; failing to file State and Federal income taxes for the years 1970, 1971, 1972 and 1973 or, if he filed such returns, failing to state his true gross income for more than one of those years; as to such special account records which he kept, failing to make accurate entries, and failing to maintain records as to other matters ás required by the rules of the Appellate Division, Second Judicial Department; making false representations to the grievance committee concerning seven different matters; overdrawing his personal bank account by about $20,000, which led to a judgment against him in the amount of $21,387.40, a contempt adjudication against him for disobeying a subsequent subpoena served upon him as judgment debtor, and his commitment to jail by reason .of the contempt. The affidavit concludes with the statements that Mr. Tomieki acknowledges that he could not successfully defend himself on the merits against the charges set forth in said 23 lettered .paragraphs of the affidavit and that he is not presently able to repay any of his debts. Under the circumstances herein and pursuant to section 691.9 of the rules of this court, the resignation of John T. Tomieki, Jr., is accepted and directed to be filed; and an order shall be entered disbarring him and striking his name from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.